EXAMINER'S AMENDMENT
Election/Restrictions
Claims 10-13, 15-18, 22-28, 30, and 31 are allowable. Claims 19-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 07 October 2019, is hereby withdrawn and claims 19-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mario T. Milano on 30 March 2022.
The application has been amended as follows: 
In the claims (as filed 25 February 2022): 
In claim 10 / ll. 11: “shaft portion;” now reads “shaft portion, the shaft portion further including a locking attachment opening positioned along the longitudinal axis and between a first pair of offset holes and an adjacent second pair of offset holes separated from the first pair of offset holes along the longitudinal axis;” 

In claim 10 / ll. 14-17: “the shaft portion of the periprosthetic plate such that both the proximal end and the distal end of the body portion are disposed between a first pair of offset holes and an adjacent second pair of offset holes separated from the first pair of offset holes along the longitudinal axis of the periprosthetic bone plate” now reads “the shaft portion of the periprosthetic plate with the locking attachment opening such that both the proximal end and the distal end of the body portion are disposed between [[a]] the first pair of offset holes and [[an]] the adjacent second pair of offset holes 

In claim 10 / ll. 34: “the distal end of the locking” now reads “the distal end of the body portion of the locking” 

Claim 12 now reads as follows: 
12. 	The system of claim 10, wherein the locking attachment opening extends through the periprosthetic bone plate from the first surface to the second surface thereof 

In claim 13 / lls. 3 and 4: “the attachment opening” now reads “the locking attachment opening”

Claim 29 is cancelled. 

In claim 30 / ll. 1: “to claim 29” now reads “to claim [[29]]10”

In claim 30 / ll. 2: “second locking attachment plate hole” now reads “second locking attachment opening” 

In claim 31 / ll. 6: “the connecting portion” now reads “the body portion” 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a system comprising a periprosthetic bone plate including pairs of offset holes, each pair comprising one hole on each side of a longitudinal axis of the plate, and a locking attachment opening positioned along the longitudinal axis and between adjacent pairs of offset holes; and a locking attachment plate including a body portion and a pair of wings extending laterally from the connecting portion, and mounted over the periprosthetic plate with the locking attachment opening such that proximal and distal ends of the body portion are disposed between the adjacent pairs of offset holes, as structurally described and combined as claimed in newly examiner’s-amended claims 10-13, 15-28, 30, and 31. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 8,197,521 to Sixto, Jr. et al. discloses a bendable area 642 has a reduced thickness (FIG. 23B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                    

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775